  Case 2:19-cr-00482-WJM Document 21 Filed 09/02/20 Page 1 of 1 PageID: 76




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                                       19-cr-482 (WJM)

               v.
                                                          RESTITUTION ORDER
 KAISHCE ENGLISH.

WILLIAM J. MARTINI, U.S.D.J.:
        THIS MATTER comes before the Court on the sentencing of Defendant Kaische
English (“Defendant”). At the sentencing hearing, the Court deferred decision as to
restitution. Sentencing Hearing Transcript at 18:13-15, ECF No. 20.
        After review of the record, including the Pre-Sentence Report and allocutions at the
sentencing hearing, the Court finds that apportionment of the full restitution amount is
appropriate. See 18 U.S.C. § 3664(h) (providing that courts “may apportion liability
among the defendants to reflect the level of contribution to the victim’s loss and economic
circumstances of each defendant.”). Defendant played a minimal role in the overall
conspiracy and has little ability to pay. See Sentencing Hearing Transcript at 11-13
(discussing Defendant’s limited role), 18:16-17 (finding Defendant does not have the
ability to pay a fine).
       Accordingly, IT IS on this 2nd day of September 2020, ORDERED that
Defendant’s portion of restitution is limited to $5,000, which approximates the losses she
contributed to and appropriately considers her ability to pay.




                                                 /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.
